Title: To George Washington from Joseph Woodbridge, 24 July 1781
From: Woodbridge, Joseph
To: Washington, George


                  
                     Sir
                     Groton July 24th 1781
                  
                  Since the Misfortune that Befel the Enemys Ship Culloden, in the Sound, I have had the Good fortune to Get up Sixteen of Her upper Tier Guns, 32 Pounders, Wt. About 55 lb.—And Understanding that Your Excellency, has had Occasion, to Direct a Number of Heavy Cannon to be Transported from the Eastward, for the Use of theArmy Westward.
                  I have to Inform, that if any further occasion Should Require Any More; I Should be Very Happy in Supplying Your Excellency with the Above, upon Reasonable Terms, and Convenient Pay for the Continent.
                  Could Immediately Deliver them at Fairfeild; (if Wanted) also Could Probably Procure, & furnish fourteen more, together with a Quantity of Shott.  I have the Honour to be, in Every Respect, Your Excellencys most Obedient, most Devoted Servant
                  
                     Joseph Woodbridge
                  
               